UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 National Holdings Corporation (Name of Subject Company) National Holdings Corporation (Name of Persons Filing Statement) Common Stock, Par Value $0.02 Per Share (Title of Class of Securities) (CUSIP Number of Class of Securities) Robert B. Fagenson Chief Executive Officer National Holdings Corporation 410 Park Avenue, 14 th Floor
